Order, Family Court, New York County (Judith Sheindlin, J.), entered on or about August 3, 1990, which adjudged respondent to be the father of petitioner’s child, unanimously affirmed, without costs.
Although petitioner engaged in sexual relations with numerous men during the time of possible conception, DNA and HLA blood tests, which indicated a probability of paternity by over 99%, established by clear and convincing evidence that respondent was the father. Respondent has waived any objection to the admissibility of the blood tests on appeal, having failed to raise the issue below and having had an opportunity to cross-examine petitioner’s expert witness and to call his own experts (Matter of Clovsky v Stanley VV., 176 AD2d 419, lv denied 79 NY2d 753).
We also note that the blood tests did not infringe upon respondent’s Fourth Amendment right against unreasonable searches and seizures or his Fifth Amendment privilege against self-incrimination (Schmerber v California, 384 US 757). We have considered respondent’s other claims and find them to be meritless. Concur—Ellerin, J. P., Kupferman, Ross, Asch and Tom, JJ.